Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over German 978 (DE 102010016978) in view of Mori (US 2018/0345734) or Yamaguchi et al (US 5,814,169).
	German 978 discloses a pneumatic vehicle tire having a tread comprising a circumferential groove and rows of blocks separated by transverse grooves (lateral grooves) [FIGURE 1].  German 978 discloses providing support elements (tie bars) in the lateral grooves in rows of blocks to stiffen the rows of blocks to lower noise and obtain good dry handling [paragraphs 1-2, 4-6].  German 978 teaches providing each tie bar 6 with a U shaped structure so that almost the same amount of water passes 
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in art to provide German 978's tire such that the tread comprises a plurality of circumferential grooves extending continuously in a tire circumferential direction, a plurality of lateral grooves connecting the circumferential grooves that are adjacent to each other in a tire axial direction, and a plurality of blocks divided by the circumferential grooves and the lateral grooves, wherein in one of the plurality of lateral grooves, a groove bottom is raised to form a tie bar connecting the blocks that are adjacent to each other in the tire circumferential direction, the tie bar comprises two edges opposite to each other and a groove portion that penetrates the tie bar from one of the edges to another one of the 
	As to claims 1 and 2, German 978's tire inherently satisfies "in a state where the tire is assembled to a regular rim, filled with a regular internal pressure, loaded with a regular load, and brought into contact with a flat surface at a camber angle of 0o, a side wall formed on the tie bar by the groove portion on one side in the tire circumferential direction is not in contact with a side wall on the other side in the circumferential direction" [claim 1], "a width of the groove portion is 2 mm or more" [claim 2].  IN ANY EVENT:  As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide German 978's tire such that "in a state where the tire is assembled to a regular rim, filled with a regular internal pressure, loaded with a regular load, and brought into contact with a flat surface at a camber angle of 0o, a side wall formed on the tie bar by the groove portion on one side in the tire circumferential direction is not in contact with a side wall on the other side in the circumferential direction" [claim 1], "a width of the groove portion is 2 mm or more" [claim 2] since (1) German 978 teaches providing the tie bar with a U-shaped structure defining a groove portion for improving drainage and (2) German 978 shows providing the groove portion defined by the tie bar with a width several times greater than the width of an incision having a width of 0.6 to 1 mm [FIGURES 7A, 7B].
	As to claims 3 and 4, German 978's U-shaped tie bar defines one step.  See FIGURES 1, 2A-2C].  Claims 3 and 4 read on a rounded step.

	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide German 978's tire such that a depth from the top to the bottom portion is 0 mm to 0.5 mm larger than the height of the bottom portion from the groove bottom of the one of the plurality of lateral grooves since (1) German 978 teaches providing the tie bar with a U-shaped structure defining a groove portion for improving drainage wherein the height of the tie bar is less than or equal to 80% of the depth of the lateral groove and wherein FIGURE 2C illustrates, for example, a bottom portion of a groove portion defined by the U-shaped tie bar having a height of about 20% of depth of the lateral groove and (2) (A) Mori teaches providing a tie bar with a height of 20 to 40% depth of lateral groove [FIGURE 3, D2 = 60-80% D1] or (B) Yamaguchi et al teaches providing a tie bar with a height of 25-75% depth of lateral groove [col. 4 lines 10-22].  Therefore, the applied prior art renders obvious, for example, a bottom portion height = 20% lateral groove depth and a tie bar height of 40% lateral groove depth; the depth from the top to the bottom portion thereby being 20% lateral groove depth.  It is noted that 20% lateral groove depth minus 20% lateral groove depth equals 0 mm (falling within the claimed range of 0 mm to 0.5 mm).
+ 2 mm or less in the axial direction with respect to a ground contact center of an adjacent one of the plurality of blocks in the tire axial direction since (1) German 978 teaches arranging the tie bar in approximately the middle of the lateral groove [paragraph 26] and (2) (A) Mori teaches arranging tie bars in the middle of lateral grooves in a center block row and in middle of lateral grooves in middle block rows [FIGURE 1] or (B) Yamaguchi et al teaches arranging tie bars in a middle of lateral grooves in a block row [FIGURE 6].
	As to claims 8-9, it would have been obvious to one of ordinary skill in the art
to provide German 978's tire such that a width of the tie bar in the tire axial direction is 10 to 40% [claim 8] or 20 to 30% [claim 9] of a tire axial direction length of a groove edge that extends along the one of the plurality of lateral grooves of the adjacent one of the plurality of blocks since (1) German 978 teaches providing the tie bar with a length of 5 to 15 mm and (2) (A) Mori teaches providing a center tie bar 19 with a length of
20 to 35% lateral groove length and providing a middle tie bar 36 with a length of
20 to 30% middle block width or (B) Yamaguchi et al teaches providing a tie bar with a lateral length of 20 to 50% block width.
	As to claims 10-11, note the disclosure in either Mori [FIGURE 1] or Yamaguchi et al [FIGURE 1] of a block tread pattern comprising shoulder blocks and shoulder lateral grooves wherein the middle lateral grooves and shoulder lateral grooves circumferentially overlap.


4)	Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
5)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
December 30, 2021